EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from applicant’s representative, Mr. Karl Klassen (Reg. No. 54,224) on 3/25/2021. 
The application has been amended as follows: 
Please amend the claims filed on 11/15/2021 as follows. 
1. (Currently Amended) A computerized method for dynamic code payment card verification using a computing device of a payment card issuer that issues a payment card to a user, a user device of the user and a remote server, wherein the remote server generates dynamic codes for the payment card and the user device includes a verification application associated with the payment card, comprising:
storing, by the computing device of the payment card issuer, a pre-determined time period, a user account of the user comprising an identifier of the payment card and a transaction history associated with the payment card;
associating, by [[a]] the computing device of [[a]] the payment card issuer, [[a]] the payment card with [[a]] the verification application of the user device of the user device includes a first dynamic code of the dynamic codes associated with the payment cardfirst 
receiving, by of a first transaction associated with the payment card, wherein the first request includes at least [[an]] the identifier of the payment card and a first verification code, and a time of the first request
identifying, by the computing device of the payment card issuer, the payment card using the identifier of the payment card for the first request;
transmitting, by the remote server, a second request for a second dynamic code, wherein the second request comprises the time of the first request and the identifier of the payment card; 
receiving, by second dynamic code, wherein the second dynamic code from the remote server is associated with the time of the first request;
determiningby whether the received first verification code matches the received second dynamic code by comparing the received first verification code received second dynamic code 
in response to the determining that the received first verification code matches the received second dynamic codefirst transaction, wherein the authorizing further comprises storing information of the authorized first transaction including the second dynamic code; 
receiving, by the computing device of the payment card issuer from the remote computing device, a third request for authorization of a second transaction associated with the payment card, wherein the third request includes at least the identifier of the payment card and a second verification code, and a time of the third request;
identifying, by the computing device of the payment card issuer, the payment card using the identifier of the payment card for the third request;
transmitting, by the computing device of the payment card issuer to the remote server, a fourth request for a third dynamic code, wherein the fourth request comprises the time of the third request and the identifier of the payment card; 
receiving, by the computing device of the payment card issuer from the remote server, the third dynamic code, wherein the third dynamic code from the remote server is associated with the time of the third request;
determining, by the computing device of the payment card issuer, whether the received second verification code matches the received third dynamic code by comparing the received second verification code with the received third dynamic code;
in response to determining that the received second verification code does not match the received third dynamic code, determining, by the computing device of the payment card issuer,  whether (A) the received second verification code matches the received second dynamic code and (B) the time of the third request of the second transaction is within the pre-determined time period from the time of the first request of the first transaction;
based on the determining that (A) the received second verification code matches the received second dynamic code and (B) the time of the third request of the second transaction is within the pre-determined time period from the time of the first request of the first transaction, authorizing, by the computing device of the payment card issuer, the second transaction; and 
in response to a breach event of the identifier of the payment card, receiving, by the computing device of the payment card issuer and from the remote server, a fourth dynamic code,
wherein the verification application on the user device receives, from either the remote server or the computing device of the payment card issuer, the fourth dynamic code and anindication of time remaining for thefourth dynamic code.
2.-5. (Canceled)
6. (Previously Presented) The computerized method of claim 1, further comprising:
	operating, by the computing device of the payment card issuer, the verification application.
7. (Canceled)
8. (Previously Presented) The computerized method of claim 1, wherein the verification application includes dynamic codes for multiple payment cards.
9. (Canceled)
10. (Canceled)
11.-26. (Canceled)
27. (Currently Amended) A non-transitory computer-readable storage medium for dynamic code payment card verification involving  a computing device of a payment card issuer issuing a payment card to a user, a user device of the user and a remote server, wherein the remote server generates dynamic codes and the user device includes a verification application associated with the payment card, wherein the non-transitory computer-readable storage medium stores of the computing device of the payment card issuer, cause the one or more processors to perform operations comprising:
storing a pre-determined time period, a user account of the user comprising an identifier of the payment card and a transaction history associated with the payment card; 
associating [[a]] the payment card with [[a]] the verification application of the user device of the user device includes a first dynamic code of the dynamic codes associated with the payment cardfirst 
receiving, from a remote computing device, a first request for authorization of a first transaction associated with the payment card, wherein the first request includes at least [[an]] the identifier of the payment card and a first verification code, and a time of the first request
identifying the payment card using the identifier of the payment card for the first request;
transmitting, to the remote server, a second request for a second dynamic code, wherein the second request comprises the time of the first request and the identifier of the payment card; 
receiving, from the remote server, the second dynamic code, wherein the second dynamic code from the remote server is associated with the time of the first request;
determiningwhether the received first verification code matches the received second dynamic code by comparing the received first verification code received second dynamic code 
in response to the determining that the received first verification code matches the received second dynamic codefirst transaction, wherein the authorizing further comprises storing information of the authorized first transaction including the second dynamic code; 
receiving, from the remote computing device, a third request for authorization of a second transaction associated with the payment card, wherein the third request includes at least the identifier of the payment card and a second verification code, and a time of the third request;
identifying the payment card using the identifier of the payment card for the third request;
transmitting, to the remote server, a fourth request for a third dynamic code, wherein the fourth request comprises the time of the third request and the identifier of the payment card; 
receiving, from the remote server, the third dynamic code, wherein the third dynamic code from the remote server is associated with the time of the third request;
determining whether the received second verification code matches the received third dynamic code by comparing the received second verification code with the received third dynamic code;
in response to determining that the received second verification code does not match the received third dynamic code, determining whether (A) the received second verification code matches the received second dynamic code and (B) the time of the third request of the second transaction is within the pre-determined time period from the time of the first request of the first transaction;
based on the determining that (A) the received second verification code matches the received second dynamic code and (B) the time of the third request of the second transaction is within the pre-determined time period from the time of the first request of the first transaction, authorizing the second transaction; and 
in response to a breach event of the identifier of the payment card, receiving, from the remote server, a fourth dynamic code,
wherein the verification application on the user device receives, from either the remote server or the computing device of the payment card issuer, the fourth dynamic code and anindication of time remaining for thefourth dynamic code.
28. (Canceled)
29. (Canceled)
30. (Currently Amended) The non-transitory computer-readable storage medium of claim 27, wherein the instructions that when executed by the one or more processors cause the one or more processors to perform additional operations 
operating the verification application.
31. (Previously Presented) The non-transitory computer-readable storage medium of claim 27, wherein the verification application includes dynamic codes for multiple payment cards.
32.-33. (Canceled)
34. (Currently Amended) A system for dynamic code payment card verification involving a computing device of a payment card issuer issuing a payment card to a user, a user device of the user and a remote server, wherein the remote server generates dynamic codes and the user device includes a verification application associated with the payment card, wherein the system comprising: 
one or more processors of the computing device of the payment card issuer; and 
a non-transitory computer-readable storage medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
storing a pre-determined time period, a user account of the user comprising an identifier of the payment card and a transaction history associated with the payment card; 
associating [[a]] the payment card with [[a]] the verification application of the user device of the user device includes a first dynamic code of the dynamic codes associated with the payment carda first timer first 
receiving, from a remote computing device, a first request for authorization of a first transaction associated with the payment card, wherein the first request includes at least [[an]] the identifier of the payment card and a first verification code, and a time of the first request
identifying the payment card using the identifier of the payment card for the first request;
transmitting, to the remote server, a second request for a second dynamic code, wherein the second request comprises the time of the first request and the identifier of the payment card; 
receiving, from the remote server, the second dynamic code, wherein the second dynamic code from the remote server is associated with the time of the first request;
determiningwhether the received first verification code matches the received second dynamic code by comparing the received first verification code received second dynamic code 
in response to the determining that the received first verification code matches the received second dynamic codefirst transaction, wherein the authorizing further comprises storing information of the authorized first transaction including the second dynamic code; 
receiving, from the remote computing device, a third request for authorization of a second transaction associated with the payment card, wherein the third request includes at least the identifier of the payment card and a second verification code, and a time of the third request;
identifying the payment card using the identifier of the payment card for the third request;
transmitting, to the remote server, a fourth request for a third dynamic code, wherein the fourth request comprises the time of the third request and the identifier of the payment card; 
receiving, from the remote server, the third dynamic code, wherein the third dynamic code from the remote server is associated with the time of the third request;
determining whether the received second verification code matches the received third dynamic code by comparing the received second verification code with the received third dynamic code;
in response to determining that the received second verification code does not match the received third dynamic code, determining whether (A) the received second verification code matches the received second dynamic code and (B) the time of the third request of the second transaction is within the pre-determined time period from the time of the first request of the first transaction;
based on the determining that (A) the received second verification code matches the received second dynamic code and (B) the time of the third request of the second transaction is within the pre-determined time period from the time of the first request of the first transaction, authorizing the second transaction; and 
in response to a breach event of the identifier of the payment card, receiving, from the remote server, a fourth dynamic code,
wherein the verification application on the user device receives, from either the remote server or the computing device of the payment card issuer, the fourth dynamic code and anindication of time remaining for thefourth dynamic code.
35.-36. (Canceled)
37. (Previously Presented) The system of claim 34, wherein the verification application includes dynamic codes for multiple payment cards.
38.-39. (Canceled)
Reasons for Allowance
The application is directed to security. The instant claims are directed to a computerized method for dynamic code payment card verification using a computing device of a payment card issuer that issues a payment card to a user, a user device of the user and a remote server, wherein the remote server generates dynamic codes for the payment card and the user device includes a verification application associated with the payment card, a non-transitory computer-readable medium storing instructions, and a computing system comprising one or more processors and a non-transitory computer readable storage medium storing instructions. Specifically, applicant teaches the computing device of the payment card issuer storing a user account of the user comprising an identifier of the payment card, associating the payment card with the verification application of the user device, wherein the verification application includes a first dynamic code associated with the payment card, receiving from a remote computing device a first request for authorization for a first transaction associated with the payment card, wherein the first request includes at least the identifier of the payment card and a first verification code, identifying the payment card using the identifier of the payment card for the first request, transmitting a second request for a second dynamic code, wherein the second request comprises the identifier of the payment card, receiving the second dynamic code, determining whether the received first verification code matches the second dynamic code by comparing the received first verification code with the second dynamic code, authorizing the first transaction in response to the determining that the received first verification code and the second dynamic code, receiving a third request for authorization of a second transaction associated with the payment card from the remote computing device, identifying the payment card using the identifier of the payment card for the third request, transmitting a fourth request for a third dynamic code, receiving the third dynamic code, determining whether the received second verification code matches the received third dynamic code by comparing the received second verification code with the received third dynamic code, receiving a dynamic code and wherein the verification application on the user device receives the fourth dynamic code from either the remote server or the computing device of payment card issuer. However, this is taught by Leyva (US 20140067675A1: ¶¶7, 24, 27-28, 30-37, 41-44, 47-48, 54, 58, 61, 68, 76, 81, 84, 119). Moreover, applicant teaches receiving dynamic codes from the remote server. However, this is taught by Chen (US2019/0005495A1: ¶¶9, 27, 29-30). Additionally, applicant teaches in response to a breach event of the identifier of the payment card, receiving a fourth dynamic code, wherein the application on the user device receives the fourth code. However, this is taught by KADI (US 2017/0221047A1: ¶¶23, 32, 49, 63, 92). Furthermore, applicant teaches a remaining time for the dynamic code. However, this is taught by Annan (US 9195981B2: 7:3-9) Also, applicant teaches storing a pre-determined time period, comparing the second verification code with the third dynamic code, based on determining that the second verification code does not match the third dynamic code, authorizing the transaction based on determining that the second verification code matches the second dynamic code. However, this is taught by Guillaud (US 2014/0279555A1: ¶¶12, 45-46, 49-50) 
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
…receiving, from a remote computing device, a first request for authorization of a first transaction associated with the payment card, wherein the first request includes at least the identifier of the payment card and a first verification code…
transmitting, to the remote server, a second request for a second dynamic code, wherein the second request comprises the time of the first request and the identifier of the payment card; 
receiving, from the remote server, the second dynamic code, wherein the second dynamic code from the remote server is associated with the time of the first request…
in response to the determining that the received first verification code matches the received second dynamic code, authorizing the first transaction, wherein the authorizing further comprises storing information of the authorized first transaction including the second dynamic code; 
receiving, from the remote computing device, a third request for authorization of a second transaction associated with the payment card, wherein the third request includes at least the identifier of the payment card and a second verification code, and a time of the third request…
transmitting, to the remote server, a fourth request for a third dynamic code, wherein the fourth request comprises the time of the third request and the identifier of the payment card; 
receiving, from the remote server, the third dynamic code, wherein the third dynamic code from the remote server is associated with the time of the third request…
in response to determining that the received second verification code does not match the received third dynamic code, determining whether (A) the received second verification code matches the received second dynamic code and (B) the time of the third request of the second transaction is within the pre-determined time period from the time of the first request of the first transaction;
based on the determining that (A) the received second verification code matches the received second dynamic code and (B) the time of the third request of the second transaction is within the pre-determined time period from the time of the first request of the first transaction, authorizing the second transaction…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685